DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Rejection on the merits of this application. Claims 1-6 and 8-15 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. § 101 rejections of Claims 1-16 have been fully considered but they are not persuasive. The amended claim 1 recites the additional steps of acquiring departure and destination points, determining, correcting a passage cost, leaving the passage cost as is, and generating a final route. These additional steps do not integrate the judicial exception into a practical application, as discussed below.
Applicant’s arguments with respect to the rejections of claims 1-16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to Claims 1 and 10, changing the scope of the claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is an apparatus claim comprising a memory and a processor configured to perform the steps of “refer to first information…”, “count a distance…”, “calculate risk tolerance…”, “acquire a departure point…”, “determine… whether each of a plurality of route…”, “correct… a passage cost…”, “leave…the passage cost…”, and “generate… a final route…”. Thus, the claim is to an apparatus.
Step 2A Prong 1: Claim 1 recites the processor steps of referring, counting, calculating, correcting, leaving, and generating. These limitations recite an abstract idea which is directed to a mental process, as they can be performed by the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the combination of the additional elements of a memory and a processor. The processing circuitry is recited as generic computer parts performing a generic computer function. This generic processing circuitry limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the exception using generic computer components, the same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-6 and 8-9:
Step 1: Claims 2-6 and 8-9 depend on Claim 1 and recite the additional steps of “refer to third information…” (Claim 2), “extract the risk tolerance…” (Claim 2), “correct the passage cost…” (Claim 2), “lower the risk tolerance…” (Claim 3), “refer to fourth information…” (Claim 4), “calculate a coefficient…” (Claim 4), “correct the passage cost…” (Claim 4), “extract the risk…” (Claim 5), “erase the risk…” (Claim 5), “receive a traveling locus…” (Claim 6), “store the traveling locus…” (Claim 6), “acquire a departure point…” (Claim 8), and “refers to second information…” (Claim 9). Thus the claims are to an apparatus.
Step 2A Prong 1: Claims 2-6 and 8-9 recite the additional steps of referring, extracting, correcting, lowering, referring, calculating, correcting, extracting, and referring. These 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of erasing, receiving, storing, and acquiring. These limitations are no more than mere necessary data gathering and outputting, and therefore are considered insignificant extra-solution activity. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to the abstract idea.
Step 2B: Claims 2-6 and 8-9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. 
The additional limitations recited in the dependent Claims 2-6 and 8-9 fail to establish that the dependent claims are not directed to the abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-6 and 8-9 are not patent eligible.

Regarding Independent Claim 10:
Step 1: Claim 10 is a method claim comprising two computers configured to perform the steps of “executing a process…transmitting a traveling locus…”, “receiving the traveling locus…”, “referring to first information…”, “counting a distance…”, “calculating risk 
Step 2A Prong 1: Claim 10 recites the computer steps of executing, referring, counting, calculating, determining, correcting, leaving, and generating. These limitations recite an abstract idea which is directed to a mental process, as they can be performed by the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the combination of the additional elements of a memory and a processor. The processing circuitry is recited as generic computers performing generic computer functions. This generic processing circuitry limitation is no more than mere instructions to apply the exception using generic computers. The claims recite the additional steps of transmitting, receiving, and acquiring. These limitations are no more than mere necessary data gathering and outputting, and therefore are considered insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, the same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 10 is ineligible.
Regarding Dependent Claims 11-15:
Step 1: Claims 11-15 depend on Claim 10 and recite the additional steps of “referring to third information…” (Claim 11), “extracting risk tolerance…” (Claim 11), “correcting the passage cost…” (Claim 11), “lowering the risk tolerance…” (Claim 12), “referring to fourth information…” (Claim 13), “calculating a coefficient…” (Claim 13), “correcting the passage cost…” (Claim 13), “extracting a risk…” (Claim 14), “erasing the risk…” (Claim 14), “receiving a traveling locus…” (Claim 15), and “storing the traveling locus…” (Claim 15). Thus the claims are to an apparatus.
Step 2A Prong 1: Claims 11-15 recite the additional steps of referring, extracting, correcting, lowering, referring, calculating, correcting, and extracting. These limitations recite an abstract idea which is directed to a mental process, as they can be performed by the human mind. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of erasing, receiving, and storing. These limitations are no more than mere necessary data gathering and outputting, and therefore are considered insignificant extra-solution activity. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to the abstract idea.
Step 2B: Claims 11-15 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050256638 A1, filed 04/19/2005, hereinafter "Takahashi", further in view of US 20140358840 A1, filed 01/14/2013, hereinafter "Tadic", and US 20100036599 A1, filed 04/09/2009, hereinafter "Froeberg".

Regarding Claim 1, Takahashi teaches: 
An information processing apparatus comprising: a memory; (see at least [0040], wherein all of the functional blocks are stored in a memory or a storage medium)
and a processor coupled to the memory (see at least [0040], wherein all of the functional blocks are performed by an in-vehicle computer 11) and configured to: 
refer to first information that indicates a traveling locus of a vehicle (see at least [0057]-[0058], wherein the position, traveling direction, and corresponding map data of the vehicle are determined, and figure 1, vehicle speed detection unit 12, traveling direction detection unit 13, position detection unit 14)
and second information that indicates a risk latent in an area; (see at least [0060], troublesome driving place database 6, wherein the database is accessed to determine the risk present at each intersection in the map area)
and correct, when the respective routes include the risk area, a passage cost between two points on a route using the risk (see at least [0087], wherein the navigation system performs route searches on the basis of minimizing risk costs)
acquire a departure point and a destination point of the driver; (see at least [0090] and figure 11, wherein a destination and position, or departure point, is acquired)
Takahashi is silent on: 
count a distance which is traveled by the vehicle along a route included in the area 
and a number of times of unsafe driving movements which are taken by the vehicle while traveling on the route; 
calculate risk tolerance of a driver against the risk on the basis of the counted distance and number of times to store the risk tolerance of the driver in the memory; 
determine, based on the second information, whether each of a plurality of routes from the departure point to the destination point includes a risk area;
and correct, when the respective routes include the risk area, a passage cost between two points on the respective routes using the risk tolerance.
leave, when the respective routes do not include the risk area, the passage cost as is;
and generate, based on the passage cost, a final route from the departure point to the destination point which is in consideration of the risk tolerance of the driver
Tadic teaches: 
count a distance which is traveled by the vehicle along a route included in the area (see at least [0237], wherein the distance traveled is recorded and stored)
and a number of times of unsafe driving movements which are taken by the vehicle while traveling on the route (see at least [0235], wherein the vehicle monitors for a variety of unsafe driving movements such as harsh acceleration, harsh cornering, or skidding and records them)
calculate risk tolerance of a driver against the risk on the basis of the counted distance and number of times to store the risk tolerance of the driver in the memory;; (see at least [0237], wherein the driving behavior risk indicator, or the risk tolerance of a driver, is calculated using the cumulative risk (unsafe driving movements recorded) and the measured distance traveled, and [0232], wherein the unsafe driving movements are counted and recorded, and the risk indicator for the driver is stored)
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the risk cost-based route search system of Takahashi with the risk tolerance determination and calculation of Tadic. It would have been obvious to modify because having a navigational system that can account for both latent risk and an individual driver’s risk tolerance can allow for optimal routing for drivers requesting navigation. 
Froeberg teaches:
determine, based on the second information, whether each of a plurality of routes from the departure point to the destination point includes a risk area; (see at least [0054]-[0055], [0095] and figures 2B-3, wherein each of a plurality of routes is analyzed for whether segments of the route coincide with road segments in the map data that contain latent risk)
and correct, when the respective routes include the risk area, a passage cost between two points on the respective routes using the risk tolerance. (see at least [0055] wherein the cost for each route is corrected based on whether its route segments include risk areas, and [0088], wherein the risk value, or cost, is corrected based on the driver profile and risk tolerance)
leave, when the respective routes do not include the risk area, the passage cost as is; (see at least [0055], where the passage risk cost for each route is an aggregate, or sum, of risk factors- therefore, when the vehicle is in an area without risk, the passage cost is unmodified, as nothing is added to it)
and generate, based on the passage cost, a final route from the departure point to the destination point which is in consideration of the risk tolerance of the driver (see at least [0060] wherein the safest route with the lowest risk cost is generated, 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the information processing apparatus of Takahashi and Tadic with the determination of a risk area, passage cost correction, and final route generation of Froeberg. It would have been obvious to modify because doing so allows drivers to be routed on the safest possible route while taking into account personal preferences, risk tolerance, or latent risk, as recognized by Froeberg (see at least [0007]-[0008]).

Regarding Claim 6, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 1 as discussed above, and Takahashi additionally teaches:
wherein the processor is configured to: receive a traveling locus of a vehicle transmitted from an in-vehicle device that is a separate body from the information processing apparatus; (see at least [0041] and figure 1, vehicle speed detection unit 12, traveling direction detection unit 13, position detection unit 14 which sends traveling locus information to in-vehicle computer 11, separate from the detection units)
and store the traveling locus in the first information. (see at least [0057], wherein the position and direction, or the traveling locus, are determined and sent to be used for calculation)

Regarding Claim 8, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 1 as discussed above, and Takahashi additionally teaches:

wherein the processor is configured to acquire the departure point and the destination point which are input based on an operation, (see at least [0089], wherein the driver inputs a destination and current location for routing)
wherein the passage cost between two points on the respective routes is corrected using the risk and the risk tolerance. (see at least [0104], wherein the route search between the departure point and the acquired destination is performed with the weight of each link corrected to the risk cost for the corresponding road segment)

Regarding Claim 9, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 8 as discussed above, and Takahashi is silent on:
wherein the second information is provided in another apparatus that is a separate body from the information processing apparatus, 
and the processor refers to the second information provided in the another apparatus.
Tadic teaches:
wherein the second information is provided in another apparatus that is a separate body from the information processing apparatus, (see at least [0152], wherein data is sent to remote processing entity 2000, separate from the vehicle)
and the processor refers to the second information provided in the another apparatus. (see at least [0243], wherein the calculated risk is calculated and stored in the remote processing entity 2000 and sent to telematics unit 1000 (information processing apparatus))
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the risk cost-based route search system of Takahashi with the external risk tolerance calculation of Tadic. It would have been obvious to modify because having a separate apparatus to calculate the risk tolerance of individual drivers enables the system to calculate the risk tolerance of multiple drivers at once and can take an entire fleet of vehicles into consideration, rather than just an individual, as recognized by Tadic (see at least [0255]-[0256]).

Regarding Claim 10, Takahashi teaches: 
A method, comprising:
executing, by a first computer in a vehicle, a process of transmitting a traveling locus of the vehicle; (see at least figure 1, vehicle speed detection unit 12, traveling direction detection unit 13, position detection unit 14 which sends traveling locus information to in-vehicle computer 11)
and executing, by a second computer (see at least figure 1, in-vehicle computer 11), a process of:
receiving the traveling locus to save as first information (see at least [0057]-[0058], wherein the position, traveling direction, and corresponding map data of the 
referring to the first information and second information that indicates a risk latent in a specific area; (see at least [0060], troublesome driving place database 6, wherein the database is accessed to determine the risk present at each intersection in the map area)
acquire a departure point and a destination point of the driver; (see at least [0090] and figure 11, wherein a destination and position, or departure point, is acquired)
correcting, when the respective routes include the risk area, a passage cost between two points on a route using the risk (see at least [0087], wherein the navigation system performs route searches on the basis of minimizing risk costs)
Takahashi is silent on: 
counting a distance which is traveled by the vehicle along a route included in the area 
and a number of times of unsafe driving movements which are taken by the vehicle while traveling on the route; 
calculating risk tolerance of a driver against the risk on the basis of the counted distance and number of times to store the risk tolerance of the driver in the memory; 
determining, based on the second information, whether each of a plurality of routes from the departure point to the destination point includes a risk area;
correcting, when the respective routes include the risk area, a passage cost between two points on the respective routes using the risk tolerance.
leaving, when the respective routes do not include the risk area, the passage cost as is;
and generating, based on the passage cost, a final route from the departure point to the destination point which is in consideration of the risk tolerance of the driver
Tadic teaches: 
counting a distance which is traveled by the vehicle along a route included in the area (see at least [0237], wherein the distance traveled is recorded and stored)
and a number of times of unsafe driving movements which are taken by the vehicle while traveling on the route (see at least [0235], wherein the vehicle monitors for a variety of unsafe driving movements such as harsh acceleration, harsh cornering, or skidding and records them)
calculating risk tolerance of a driver against the risk on the basis of the counted distance and number of times to store the risk tolerance of the driver in the memory;; (see at least [0237], wherein the driving behavior risk indicator, or the risk tolerance of a driver, is calculated using the cumulative risk (unsafe driving movements recorded) and the measured distance traveled, and [0232], wherein the unsafe driving movements are counted and recorded, and the risk indicator for the driver is stored)
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the risk cost-based route search method of Takahashi with the risk tolerance determination and calculation of Tadic. It would have been obvious to modify because having a navigational system that can account for both latent risk and an individual driver’s risk tolerance can allow for optimal routing for drivers requesting navigation. More aggressive drivers, who are more likely to take risks and engage in dangerous driving 
Froeberg teaches:
determining, based on the second information, whether each of a plurality of routes from the departure point to the destination point includes a risk area; (see at least [0054]-[0055], [0095] and figures 2B-3, wherein each of a plurality of routes is analyzed for whether segments of the route coincide with road segments in the map data that contain latent risk)
and correcting, when the respective routes include the risk area, a passage cost between two points on the respective routes using the risk tolerance. (see at least [0055] wherein the cost for each route is corrected based on whether its route segments include risk areas, and [0088], wherein the risk value, or cost, is corrected based on the driver profile and risk tolerance)
leaving, when the respective routes do not include the risk area, the passage cost as is; (see at least [0055], where the passage risk cost for each route is an aggregate, or sum, of risk factors- therefore, when the vehicle is in an area without risk, the passage cost is unmodified, as nothing is added to it)
and generating, based on the passage cost, a final route from the departure point to the destination point which is in consideration of the risk tolerance of the driver (see at least [0060] wherein the safest route with the lowest risk cost is generated, and [0088], wherein the risk value, or cost, is corrected based on the latent risk, driver profile, and risk tolerance)


Regarding Claim 15, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 10 as discussed above, and Takahashi additionally teaches:
wherein the processor is configured to: receive a traveling locus of a vehicle transmitted from an in-vehicle device that is a separate body from the information processing apparatus; (see at least [0041] and figure 1, vehicle speed detection unit 12, traveling direction detection unit 13, position detection unit 14 which sends traveling locus information to in-vehicle computer 11, separate from the detection units)
and store the traveling locus in the first information. (see at least [0057], wherein the position and direction, or the traveling locus, are determined and sent to be used for calculation)

Claims 2, 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Tadic, and Froeberg in combination as applied to Claims 1 and 10 above, and further in view of US 9574888 B1, filed 01/29/2016, hereinafter "Hu".

Regarding Claim 2, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 1 as discussed above, and Takahashi is silent on:
wherein the processor is configured to: refer, when accepting a characteristic relating to another driver different from the driver, to third information that indicates driver information in which a characteristic of the driver is associated with the risk tolerance; 
extract the risk tolerance of a driver whose characteristic resembles the characteristic of the another driver; and correct the passage cost using the extracted risk tolerance.
Hu teaches:
wherein the processor is configured to: refer, when accepting a characteristic relating to another driver different from the driver, to third information that indicates driver information in which a characteristic of the driver is associated with the risk tolerance; (column 9, line 66 to column 10, line 17, wherein a driver profile containing characteristics of the driver is used to determine if the driver belongs to any classes of drivers associated with a particular risk tolerance)
extract the risk tolerance of a driver whose characteristic resembles the characteristic of the another driver; (figure 6, where the associated classes are used to calculated a risk score)
and correct the passage cost using the extracted risk tolerance. (column 10, lines 18-36, wherein the risk tolerance from the driver profile is used to correct the link weight when performing a route search)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the passage cost modification and risk tolerance calculation of Takahashi, Tadic, and Froeberg with the extraction of risk tolerance by driver profile of Hu. It would have been obvious to modify because doing so would enable more accurate risk analysis of each driver, and allow route guidance to be personalized more towards each individual driver, minimizing the chances of an accident occurring, as recognized by Hu (column 1, lines 38-61 and column 2, lines 21-41).

Regarding Claim 5, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 1 as discussed above, and Takahashi additionally teaches: 
wherein the processor is configured to: extract, each time the first information is updated while the vehicle is traveling or after traveling, the risk on the traveling locus from the second information; (see at least [0046], wherein the risk on the traveling locus is calculated each time the vehicle passes an intersection and the map position data is updated)
Takahashi is silent on: 
	and erase the risk stored in the second information.
Hu teaches:
and erase the risk stored in the second information. (column 7, lines 6-19, wherein the risk patterns are constantly updated as information is received or updated, meaning that the old values are erased)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the passage cost modification and risk tolerance calculation of Takahashi, Tadic, and Froeberg with the constant updating of risk calculations of Hu. It would have been obvious to modify because dynamic risk calculations allows for real-time accurate route generation and making adjustments to the route generation as needed, as recognized by Hu (column 2, lines 2-20)

Regarding Claim 11, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 10 as discussed above, and Takahashi is silent on:
referring to, when accepting a characteristic relating to another driver different from the driver, to third information that indicates driver information in which a characteristic of the driver is associated with the risk tolerance; 
extracting the risk tolerance of a driver whose characteristic resembles the characteristic of the another driver; 
and correcting the passage cost using the extracted risk tolerance.
Hu teaches:
referring to, when accepting a characteristic relating to another driver different from the driver, to third information that indicates driver information in which a characteristic of the driver is associated with the risk tolerance; (column 9, line 
extracting the risk tolerance of a driver whose characteristic resembles the characteristic of the another driver; (figure 6, where the associated classes are used to calculated a risk score)
and correcting the passage cost using the extracted risk tolerance. (column 10, lines 18-36, wherein the risk tolerance from the driver profile is used to correct the link weight when performing a route search)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the passage cost modification and risk tolerance calculation of Takahashi, Tadic, and Froeberg with the extraction of risk tolerance by driver profile of Hu. It would have been obvious to modify because doing so would enable more accurate risk analysis of each driver, and allow route guidance to be personalized more towards each individual driver, minimizing the chances of an accident occurring, as recognized by Hu (column 1, lines 38-61 and column 2, lines 21-41).

Regarding Claim 14, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 10 as discussed above, and Takahashi additionally teaches: 
extracting, each time the first information is updated while the vehicle is traveling or after traveling, a risk on the traveling locus from the second information; (see at 
Takahashi is silent on: 
	and erasing the risk stored in the second information.
Hu teaches:
and erasing the risk stored in the second information. (column 7, lines 6-19, wherein the risk patterns are constantly updated as information is received or updated, meaning that the old values are erased)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the passage cost modification and risk tolerance calculation of Takahashi, Tadic, and Froeberg with the constant updating of risk calculations of Hu. It would have been obvious to modify because dynamic risk calculations allows for real-time accurate route generation and making adjustments to the route generation as needed, as recognized by Hu (column 2, lines 2-20)

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Tadic, and Froeberg in combination as applied to Claims 1 and 10 above, and further in view of US 20160117921 A1, filed 10/22/2014, hereinafter "D'Amato".

Regarding Claim 3, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 1 as discussed above, and Takahashi is silent on:
wherein the processor is configured to lower the risk tolerance when update of the risk tolerance is stagnated.
D’Amato teaches:
wherein the processor is configured to lower the risk tolerance when update of the risk tolerance is stagnated. (see at least [0054], wherein current, newly updated data is given 10x the weight of historic data when calculating risks for a driver. Therefore, when risk tolerance updating is stagnated, the risk tolerance is given less weight, and is therefore lowered)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the passage cost modification and risk tolerance calculation of Takahashi, Tadic, and Froeberg with the weighting of historical data of D’Amato. It would have been obvious to modify because doing so would enable route generation to correctly factor in the coefficients of older, less likely to be accurate data when calculating risk tolerances, as recognized by D’Amato (see at least [0015]).

Regarding Claim 4, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 1 as discussed above, and Takahashi is silent on: 
wherein the processor is configured to: refer to fourth information that indicates a number of times of occurrence of unsafe driving movements that are occurred between the two points 
and a number of times of passing between the two points in association with each other; 
calculate a coefficient according to the number of times of occurrence and the number of times of passing; 
and correct the passage cost after correction using the calculated coefficient.
D’Amato teaches:
wherein the processor is configured to: refer to fourth information that indicates a number of times of occurrence of unsafe driving movements that are occurred between the two points (see at least [0053], wherein a traffic incident history for each road (between two points) is received, indicative of how many incidents have happened on that road over time, and [0071], wherein the incidents include unsafe driving movements such as hard braking or steering)
and a number of times of passing between the two points in association with each other; (see at least [0064], wherein the vehicle density for the road is received, indicative of how many passes over the road over time are made by vehicles)
calculate a coefficient according to the number of times of occurrence and the number of times of passing; (see at least [0066], wherein the traffic incident history and traffic density for a specific road (crowd data) are used in calculating a traffic incident likelihood index, or coefficient)
and correct the passage cost after correction using the calculated coefficient. (see at least [0034], wherein roads with lower traffic incident likelihood indexes, or coefficients, are considered safer in the context of routing)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the passage cost modification and risk tolerance 

Regarding Claim 12, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 10 as discussed above, and Takahashi is silent on:
lowering the risk tolerance when update of the risk tolerance is stagnated.
D’Amato teaches:
lowering the risk tolerance when update of the risk tolerance is stagnated. (see at least [0054], wherein current, newly updated data is given 10x the weight of historic data when calculating risks for a driver. Therefore, when risk tolerance updating is stagnated, the risk tolerance is given less weight, and is therefore lowered)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the passage cost modification and risk tolerance calculation of Takahashi, Tadic, and Froeberg with the weighting of historical data of D’Amato. It would have been obvious to modify because doing so would enable route generation to correctly factor in the coefficients of older, less likely to be accurate data when calculating risk tolerances, as recognized by D’Amato (see at least [0015]).

Regarding Claim 13, Takahashi, Tadic, and Froeberg in combination disclose all of the limitations of Claim 10 as discussed above, and Takahashi is silent on: 
referring to fourth information that indicates a number of times of occurrence of unsafe driving movements that are occurred between the two points 
and a number of times of passing between the two points in association with each other; 
calculating a coefficient according to the number of times of occurrence and the number of times of passing; 
and correcting the passage cost after correction using the calculated coefficient.
D’Amato teaches:
referring to fourth information that indicates a number of times of occurrence of unsafe driving movements that are occurred between the two points (see at least [0053], wherein a traffic incident history for each road (between two points) is received, indicative of how many incidents have happened on that road over time, and [0071], wherein the incidents include unsafe driving movements such as hard braking or steering)
and a number of times of passing between the two points in association with each other; (see at least [0064], wherein the vehicle density for the road is received, indicative of how many passes over the road over time are made by vehicles)
calculating a coefficient according to the number of times of occurrence and the number of times of passing; (see at least [0066], wherein the traffic incident history and traffic density for a specific road (crowd data) are used in calculating a traffic incident likelihood index, or coefficient)
and correcting the passage cost after correction using the calculated coefficient. (see at least [0034], wherein roads with lower traffic incident likelihood indexes, or coefficients, are considered safer in the context of routing)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the passage cost modification and risk tolerance calculation of Takahashi, Tadic, and Froeberg with the inclusion of crowdsourced incident and passing data in risk calculation of D’Amato. It would have been obvious to modify because doing so would enable route generation to use the most up-to-date and accurate data for real-time risk calculation, as recognized by D’Amato (see at least [0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667